 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10

11 ROSLYN DEVAUX-SPITZLEY, an individual, )                 Case No. 3:18-CV-04436-JST
                                                        )
12                  Plaintiff,                          )   ORDER GRANTING REQUEST FOR
                                                        )   DEFENDANT'S COUNSEL TO APPEAR
13         vs.                                          )   TELEPHONICALLY AT THE CASE
                                                        )   MANAGEMENT CONFERENCE
14 PRUDENTIAL         INSURANCE       COMPANY     OF    )
   AMERICA, a New Jersey corporation in its             )   Date:     November 14, 2018
15 capacities  as a fiduciary  and claims administrator )   Time:     2:00 p.m.
   of the ERISA-regulated Chase Bank Employee )             Ctrm:     9
16 Long Term Disability Plan,                           )   Judge:    Hon. Jon S. Tigar
                                                        )
17                  Defendants.                         )
                                                        )
18

19              The Court having reviewed the Stipulation Regarding Request for Defendant’s Counsel to

20 Appear Telephonically at the Case Management Conference, finds good cause exists to enter an

21 Order approving the Stipulation.

22              IT IS HEREBY ORDERED that Prudential’s counsel, Jason A. James, may appear

23 telephonically at the Case Management Conference set for November 14, 2018, at 2:00 p.m., in

24 Courtroom 9 before the Honorable Jon S. Tigar.

25
             November 5
26 Dated: __________________, 2018                          __________________________________
                                                            HON. JON S. TIGAR
27                                                          United States District Court Judge
28
                                                                                      Case No. 3:18-CV-04436-JST
                                                                     ORDER GRANTING REQUEST FOR DEFENDANT'S
                                                                          COUNSEL TO APPEAR TELEPHONICALLY
     167038.1
